      Case 3:17-cv-01767-VAB Document 285 Filed 12/23/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


HYBRID ATHLETICS, LLC,

           Plaintiff,                       Civil Action No. 3:17-CV-01767-VAB

     vs.

HYLETE LLC, HYLETE, INC., RONALD L.
WILSON, II, and MATTHEW PAULSON,

           Defendants.


HYLETE, INC.,

           Counterclaimant,

     vs.

HYBRID ATHLETICS, LLC,

           Counterdefendant.


           STIPULATION OF VOLUNTARY DISMISSAL OF ACTION
             WITH PREJUDICE UNDER FED. R. CIV. P. 41(A)(1)(II)
         Case 3:17-cv-01767-VAB Document 285 Filed 12/23/20 Page 2 of 4




       The parties to this action have settled, on confidential terms, all claims and counterclaims

in this action. Therefore, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff

Hybrid Athletics, LLC and Defendants Hylete, LLC, Hylete, Inc., Ronald L. Wilson, II and

Matthew Paulson have agreed that the above-captioned action, including all claims and

counterclaims, shall be and hereby are dismissed with prejudice. Each party shall bear its own

attorney’s fees and costs.

                                             Respectfully submitted,

 DATED: December 23, 2020                     /s/ Michael J. Kosma
                                              Michael J. Kosma, ct27906
                                              Benjamin N. Luehrs, phv08980
                                              Whitmyer IP Group LLC
                                              600 Summer Street
                                              Stamford, CT 06901
                                              Tel: 203-703-0800
                                              Fax: 203-703-0801
                                              Email: litigation@whipgroup.com
                                                     mkosma@whipgroup.com
                                                     bluehrs@whipgroup.com

                                              Attorneys for Hybrid Athletics, LLC


 DATED: December 23, 2020                     /s/ John Begakis
                                             John Begakis, Esq., SBN 278681
                                             AltView Law Group, LLP
                                             12100 Wilshire Blvd., Suite 800
                                             Los Angeles, CA 90025
                                             Telephone: (310) 230-5580
                                             Fax: (310) 943-2540
                                             Email: john@altviewlawgroup.com

                                             Thomas J. Mango, ct28149
                                             Michael J. Rye, ct18354
                                             Cantor Colburn LLP
                                             20 Church Street, 22nd Floor
                                             Hartford, CT 06103-3207
                                             Tel: (860) 286-2929
                                             Fax: (860) 286-0115
                                             Email: tmango@cantorcolburn.com

                                                1
      Case 3:17-cv-01767-VAB Document 285 Filed 12/23/20 Page 3 of 4




                                         mrye@cantorcolburn.com

                                  Attorneys for Ronald L. Wilson, II, and Matthew
                                  Paulson

DATED: December 23, 2020          /s/ Dave Deonarine
                                  Dave Deonarine, phv09386
                                  Pattric J. Rawlins, phv09482
                                  Nicholas S. Kawuka, phv09387
                                  Procopio, Cory, Hargreaves
                                    & Savitch LLP
                                  12544 High Bluff Drive, Suite 400
                                  San Diego, CA 92130
                                  Tel: (858) 720-6300
                                  Fax: (619) 398-0167
                                  Email: dave.deonarine@procopio.com
                                  pattric.rawlins@procopio.com
                                  nicholas.kawuka@procopio.com

                                  Thomas J. Mango, ct28149
                                  Michael J. Rye, ct18354
                                  Cantor Colburn LLP
                                  20 Church Street, 22nd Floor
                                  Hartford, CT 06103-3207
                                  Tel: (860) 286-2929
                                  Fax: (860) 286-0115
                                  Email: tmango@cantorcolburn.com
                                         mrye@cantorcolburn.com

                                  Attorneys for Hylete LLC and Hylete, Inc.




                                     2
         Case 3:17-cv-01767-VAB Document 285 Filed 12/23/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        This is to certify that on December 23, 2020, a copy of the foregoing document, was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electornic filing system. Parties may access this filing through the Court’s CM/ECF System.


                                                  /s/ Joan M. Burnett




                                                  3
